Citation Nr: 0335898	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-04 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant was insane on October 8, 1973, when he 
committed an offense which caused his discharge from military 
service under dishonorable conditions.

ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The appellant had active military service from November 1972 
to June 1974, with 255 days time lost.  He was discharged 
under other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in September 2001 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDINGS OF FACT

1.  At an examination prior to enlistment in October 1972, 
the appellant was evaluated as psychiatrically normal.

2.  When the appellant was evaluated by a service department 
psychiatrist in December 1972, no psychiatric disorder was 
diagnosed.

3.  There is no competent medical evidence or other 
convincing evidence that the appellant was insane on October 
8, 1973, when he committed the felony which caused his 
discharge from military service under other than honorable 
conditions.


CONCLUSION OF LAW

The appellant was not insane on October 8, 1973, when he 
committed an offense which caused his discharge from military 
service under dishonorable conditions.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.12, 3.354 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to the benefit which the veteran is 
seeking.  In a November 2002 letter, the RO notified the 
appellant that he should identify the date and place of any 
treatment which he received for a mental disorder while he 
was on active duty.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the appellant's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The appellant's DD Form 214 shows that he was discharged from 
the United States Army in June 1974 under other than 
honorable condition and that he had 255 days time lost due to 
incarceration in a state prison.  Records of a New Mexico 
state court show that, in February 1974, the appellant was 
found guilty of the offense of robbery and was sentenced to a 
term in prison.  Testimony at a proceeding of a board of Army 
officers convened to make a recommendation on discharging the 
appellant from military service indicated that the 
circumstances of the crime, which was a felony, were that, on 
October 8, 1973, in Las Cruces, New Mexico, the appellant hit 
a gas station cashier on the head with a club and robbed him 
of money.  The board of officers recommended that the 
appellant be discharged from the service because of 
misconduct (conviction by a civil court) with issuance of an 
undesirable discharge certificate.  Their recommendation was 
accepted by the appellant's commanding officer.  In an April 
1975 administrative decision, the RO found that the 
appellant's discharge from the US Army for the period from 
November 15, 1972, to June 19, 1974, was under applicable VA 
regulations held to be under dishonorable conditions and thus 
a bar to receipt of VA benefits.

In June 2000, the appellant filed VA Form 21-526, Veteran's 
Application for Compensation or Pension, on which he stated 
that clinical depression was related to his military service.  
In September 2000, the RO notified the appellant that his 
discharge from active service had been found to be a bar to 
payment of VA benefits and, therefore, his active service did 
not qualify him for the benefit which he had applied for.  

In a statement received in August 2000, the appellant 
asserted that, during his active service and since that time, 
he had suffered from a psychiatric disorder, bipolar 
disorder.  On that alleged basis, he requested that his 
discharge from active duty not be considered a bar to receipt 
of VA benefits.

38 C.F.R. § 3.12(b) (2003) provides that a discharge or 
release from service under one of the conditions specified in 
this section is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the 
offense causing such discharge or release or unless otherwise 
specifically provided by statute.  38 C.F.R. § 3.12(d) (2003) 
provides that a discharge or release because of one of the 
offenses specified in this paragraph is considered to have 
been issued under dishonorable conditions.  The specified 
offenses include an offense involving moral turpitude, which 
includes, generally, conviction of a felony.  38 C.F.R. 
§ 3.12(d)(3) (2003).




38 C.F.R. § 3.354 (2003), pertaining to determinations of 
insanity, provides as follows:

    (a) Definition of insanity. An insane person is one who, 
while not 
mentally defective or constitutionally psychopathic, except 
when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of 
behavior; or who interferes with the peace of society; or who 
has so 
departed (become antisocial) from the accepted standards of 
the 
community to which by birth and education he belongs as to 
lack the 
adaptability to make further adjustment to the social customs 
of the 
community in which he resides.
    (b) Insanity causing discharge. When a rating agency is 
concerned 
with determining whether a veteran was insane at the time he 
committed 
an offense leading to his court-martial, discharge or 
resignation (38 
U.S.C. 5303(b)), it will base its decision on all the 
evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section.

Under 38 C.F.R. § 3.12(b) (2003), the issue before the Board 
is whether, on October 8, 1973, the appellant was insane as 
that term is defined under the provisions of 38 C.F.R. 
§ 3.354 (2003).

The appellant's service medical records disclose that, in a 
pre-enlistment report of medical history in October 1972, the 
appellant stated that he had had "depression or excessive 
worry."  With regard to that statement, a physician noted 
"mild sit [situational] anxiety."  At an examination for 
enlistment in October 1972, the appellant was evaluated as 
psychiatrically normal.  In December 1972, the appellant was 
referred from the emergency room of a service department 
hospital to the mental health clinic for evaluation after he 
took an overdose of aspirin.  The appellant was evaluated by 
a psychiatrist, who noted that he was 19 years of age and in 
the second week of basic training.  The appellant indicated 
that he had become depressed after having conflicts with 
others in his unit, including the company cook.  At the 
interview, the appellant appeared quite composed and he 
somewhat regretted his action in taking the aspirin but he 
was still upset about his unit situation.  He was coherent, 
oriented times 3, and willing to await help the next day.  
The disposition was that the appellant was to return to duty 
and be followed up by the mental health clinic.  No diagnosis 
of any psychiatric disorder was reported.  The appellant's 
subsequent service medical records are entirely negative for 
any complaints, findings, or diagnoses of a psychiatric 
nature.  Because he was incarcerated in a state prison, the 
appellant did not have an examination for service separation.

After he was arrested by civilian authorities in October 1973 
and charged with the crime of robbery, the appellant did not 
enter a plea of not guilty by reason of insanity.  The state 
court judgment and sentence in April 1974 stated that the 
judge had reviewed a pre-sentence report.  There was no 
reference to any mental disease or defect of the defendant 
and no indication that anyone involved in the proceeding had 
alleged that the appellant was insane at the time he 
committed the crime for which he was being sentenced.

As noted above, the RO requested that the appellant identify 
any place where he received psychiatric treatment during 
active duty.  The appellant did not respond directly to the 
RO's request, but in statements which he submitted to the RO 
and to the Board, the appellant contended that he was not 
responsible for his actions in October 1973 when he robbed 
the gas station attendant.  In a statement received in 
February 2003, he said, referring to himself, "Although he 
knew that he was sick at the time, he still felt responsible 
for his actions so he pleaded guilty.  He did not understand 
at the time that according to the law he could not be held 
responsible because of his mental disease or defect!"

The appellant has submitted records of a state prison in 
Ohio, where he is currently incarcerated, showing that, in 
May 1998 and November 2001, he was prescribed anti-depressant 
medication for a diagnosis of bipolar I disorder.  However, 
the Board finds that those records are not probative on the 
issue of whether the appellant was insane on October 8, 1973.

As a layman, the appellant is not qualified to offer an 
opinion on a question of medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Such being the 
case, his statements to the effect that he suffered from the 
major mental disorder of bipolar disorder while he was on 
active duty and, specifically, on October 8, 1973, when he 
committed a felony, are completely lacking in probative 
value.

There is absolutely no competent medical evidence of record 
that the appellant had a psychiatric disorder during his 
period of active service on or before October 8, 1973.   
There is likewise no competent medical evidence or other 
convincing evidence that he was insane on October 8, 1973.  
The Board must, therefore, conclude that the appellant was 
not insane at the time of the offense which caused his 
discharge under other than honorable conditions.  See 
38 C.F.R. §§ 3.12(b), 3.354 (2003).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
 

ORDER

The appellant not having been insane on October 8, 1973, when 
he committed an offense which caused his discharge from 
military service under dishonorable conditions, the appeal is 
denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



